     Case 8-19-76260-ast               Doc 200-2          Filed 10/25/19   Entered 10/25/19 14:07:08




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
In re:                                                                  Chapter 11

                                                                        Case No. 19-76260 (AST)
ABSOLUT FACILITIES MANAGEMENT, LLC, et al.                              Case No. 19-76263 (AST)
                                                                        Case No. 19-76267 (AST)
                                                                        Case No. 19-76268 (AST)
                                                                        Case No. 19-76269 (AST)
                                                                        Case No. 19-76270 (AST)
                                                                        Case No. 19-76271 (AST)
                                                                        Case No. 19-76272 (AST)

                                                                        (Jointly Administered)
                                                      Debtors.
--------------------------------------------------------------------x

              ORDER APPROVING EMPLOYMENT OF SILVERMANACAMPORA LLP
                  AS ATTORNEYS FOR THE PATIENT CARE OMBUDSMAN
         Upon consideration of the application (the "Application") of Joseph J. Tomaino, the

Patient Care Ombudsman (the "PCO") of the jointly administered estates of Absolut Facilities

Management, LLC, et al.1 (the "Debtors"), seeking authority to employ SilvermanAcampora LLP

(“SilvermanAcampora”) to represent the PCO as his attorneys; and upon the affidavit of

Ronald J. Friedman, Esq., a member of SilvermanAcampora which is attached to the

Application; and it appearing that: (i) the employment of SilvermanAcampora is necessary and

would be in the best interests of the estates; (ii) SilvermanAcampora is a "disinterested person"

as that term is defined in §101(14) of the Bankruptcy Code; and (iii) SilvermanAcampora is a

firm duly qualified to practice in the Courts of the State of New York and before this Court and

that the firm represents no interest adverse to these Debtors’ estates, and no adverse interest

appearing thereto and no additional notice being required; it is hereby



1
 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
                                                                                             LMM/2339851.1/067983
    Case 8-19-76260-ast        Doc 200-2     Filed 10/25/19       Entered 10/25/19 14:07:08




       ORDERED,       that   in   accordance     with   §327(a)     of   the   Bankruptcy     Code,

SilvermanAcampora be, and it hereby is, authorized and empowered to represent the PCO as

his attorneys effective as of October 4, 2019, to (i) provide the PCO with legal advice with

respect to his duties, obligations, and powers as PCO during the continuance of the Debtors’

cases; and (ii) represent the PCO as an interested party in connection with any proceedings in

these Debtors’ cases which effect the rights of the PCO and the patients residing in the Debtors’

facilities (the “Services”). In furtherance of the Services, SilvermanAcampora shall perform the

following duties:

          (a) to prepare on behalf of the PCO, all necessary applications, motions, answers,
              orders, and other legal documents required by the Bankruptcy Code and the
              Bankruptcy Rules; and

          (b) perform all other legal services for the PCO, which may be necessary in
              connection with the PCO's duties in these Debtors’ cases.


       ORDERED, that ten business days’ notice must be provided by SilvermanAcampora to

the Debtors and the United States Trustee prior to any increases in the rates set forth in the

Application, and such notice must be filed with the Court. The United States Trustee retains all

rights to object to any rate increase on all grounds including, but not limited to, the

reasonableness standard provided for in §330 of the Bankruptcy Code, and the Court retains

the right to review any rate increase pursuant to §330 of the Bankruptcy Code; and, it is further;

       ORDERED, that all compensation and reimbursement of expenses to be paid to

SilvermanAcampora shall be subject to prior application to, and award by, this Court, pursuant




                                                                                 LMM/2339851.1/067983
    Case 8-19-76260-ast       Doc 200-2     Filed 10/25/19     Entered 10/25/19 14:07:08




       to 11 U.S.C. §§ 330 and 331, of the Bankruptcy Code and Local Bankruptcy Rules, any

orders of this Court, and the Guidelines promulgated by the Office of the United States Trustee.

Dated: Central Islip, New York
       October __, 2019




NO OPPOSITION:



_______________________________
Office of the United States Trustee




                                                                              LMM/2339851.1/067983
